1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                UNITED STATES DISTRICT COURT

16                                    DISTRICT OF NEVADA
17   KIMBERLY NELSON,                           Case No.: 2:18-cv-01212-APG-CWH
18
                    Plaintiff,
19                                      STIPULATION AND ORDER
     vs.
20                                      DISMISSING EXPERIAN
     EXPERIAN INFORMATION SOLUTIONS, INFORMATION SOLUTIONS, INC.,
21
     INC.; EQUIFAX INFORMATION SERVICES WITH PREJUDICE
22   LLC; TRANSUNION, LLC; and FREEDOM
     MORTGAGE CORP.,
23
                    Defendants.
24

25

26

27

28   STIPULATION AND ORDER DISMISSING EXPERIAN INFORMATION SOLUTIONS, INC., WITH
     PREJUDICE - 1
1             PLEASE TAKE NOTICE that Plaintiff Kimberly Nelson (“Plaintiff”) and Defendant
2
     Experian Information Solutions, Inc. (“Experian”) hereby stipulate and agree that the above-
3
     entitled action shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2).
4
              There are no longer any issues in this matter between Plaintiff and Experian to be
5

6    determined by the Court, and Experian is the only remaining defendant. Plaintiff hereby stipulates

7    that all of her claims and causes of action against Experian, which were or could have been the
8
     subject matter of this lawsuit, are hereby dismissed with prejudice, without costs or fees to any
9
     party.
10
              IT IS SO STIPULATED.
11
              Dated January 28, 2019.
12
      KNEPPER & CLARK LLC                               NAYLOR & BRASTER
13
      /s/ Matthew I. Knepper                            /s/ Andrew J. Sharples
14    Matthew I. Knepper, Esq.                          Jennifer L. Braster, Esq.
15    Nevada Bar No. 12796                              Nevada Bar No. 9982
      Miles N. Clark, Esq.                              Andrew J. Sharples, Esq.
16    Nevada Bar No. 13848                              Nevada Bar No. 12866
      10040 W. Cheyenne Ave., Suite 170-109             1050 Indigo Drive, Suite 200
17    Las Vegas, NV 89129                               Las Vegas, NV 89145
18    Email: matthew.knepper@knepperclark.com           Email: jbraster@nblawnv.com
      Email: miles.clark@knepperclark.com               Email: asharples@nblawnv.com
19
      HAINES & KRIEGER LLC                              JONES DAY
20    David H. Krieger, Esq.                            Katherine A. Neben, Esq.
      Nevada Bar No. 9086                               Nevada Bar No. 14590
21                                                      3161 Michelson Drive
      8985 S. Eastern Avenue, Suite 350
                                                        Irvine, CA 92612
22    Henderson, NV 89123                               Email: kneben@jonesday.com
      Email: dkrieger@hainesandkrieger.com
23
      Counsel for Plaintiff                             Counsel for Defendant
24                                                      Experian Information Solutions, Inc.
25

26      IT IS SO ORDERED.                             ______________________________
                                                      UNITED STATES DISTRICT JUDGE
27                                                    Dated: January 28, 2019.
28   STIPULATION AND ORDER DISMISSING EXPERIAN INFORMATION SOLUTIONS, INC., WITH
     PREJUDICE - 2
